department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel number release date cc dom it a frev-110623-99 uil memorandum for willie f chin revenue_agent boston new england district from george baker assistant to branch chief branch subject limitation on meal expenses under sec_274 this chief_counsel_advice is in response to your memorandum dated date concerning the application of the limitation on meal expenses under sec_274 chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be relied upon or otherwise cited as precedent issue how should the limitations under sec_274 be applied under the circumstances described in the facts below facts a general contractor performs services for a variety of clients or customers in bidding on contracts the contractor submits bids that include estimates of the amount of travel_expenses it anticipates its employees will incur under the contract if the contractor wins the bid it reimburses its employees for travel_expenses they incur in performing the contract the contractor’s employees submit substantiation to the contractor for these expenses the contractor treats the reimbursements as paid pursuant to the accountable_plan rules set out in sec_1_62-2 of the income_tax regulations in order to receive its payments under the contract the contractor submits invoices to clients or customers with a brief description of work performed and costs incurred the invoices provide a general statement of travel_expenses incurred but specific expenditures such as meal expenses or the meal portion of per_diem expenses are not stated the contractor does not otherwise substantiate the travel_expenses to clients or customers in computing its federal taxes the contractor deducts percent of the travel expense reimbursements applicable law frev-110623-99 sec_162 of the internal_revenue_code allows a deduction for ordinary and necessary business_expenses paid_or_incurred in carrying_on_a_trade_or_business including traveling expenses including amounts expended for meals_and_lodging other than amounts that are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business the flush language of sec_162 provides a 1-year limitation on the deductibility of travel_expenses under sec_162 for most taxpayers the deductibility of these expenses is also subject_to specific substantiation rules under sec_274 sec_274 limits the deduction under sec_162 for any expense for food or beverages to percent of the amount of the expense sec_274 provides an exception to the limitation relevant to the fact pattern set forth above for meal expenses that are described in sec_274 expenses paid_or_incurred by the taxpayer in_connection_with_the_performance_of_services for another person under a reimbursement or other expense allowance arrangement with such other person but this paragragh shall apply where the services are performed for a person other than an employer only if the taxpayer accounts to the extent provided in subsection d to such person sec_1_274-5t of the income_tax regulations provides rules regarding the accounting to the service_recipient under this provision a n independent_contractor shall be considered to account to his client or customer for an expense paid_or_incurred under a reimbursement or other expense allowance arrangement with his client or customer if with respect to such expense he submits to his client or customer adequate_records or other_sufficient_evidence conforming to paragraph c of this section adequate_records are described in sec_1_274-5t as an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure other_sufficient_evidence is described in sec_1_274-5t as the taxpayer’s own statement whether written or oral containing specific information in detail as to such element and other corroborative evidence sufficient to establish such element this corroborative evidence must be direct evidence such as a statement in writing or oral testimony of witnesses setting forth detailed information about the element or the documentary_evidence described in sec_1_274-5t analysis it is clear under the general fact pattern described above that the contractor’s business deduction under sec_162 for food and beverages is limited to percent of the expenditure under sec_274 unless an exception applies frev-110623-99 the exception provided by sec_274 and e is available to the contractor only if the contractor submits to his client or customer adequate_records or other_sufficient_evidence within the meaning of sec_1_274-5t it does not appear that the contractor described in the fact pattern has satisfied these requirements this memorandum is for your general information and is advisory only it is not intended to be conclusive as to the tax consequences for any specific taxpayer if we can be of further assistance please contact cc dom it a at
